THE ATTORNEY GENERAL HAS RECEIVED YOUR REQUEST FOR AN OFFICIAL OPINION ASKING, IN EFFECT, THE FOLLOWING QUESTION:
    1. MAY THE BOARD OF MEDICOLEGAL INVESTIGATIONS PAY MEMBERSHIPS FEES IN MEDICAL ASSOCIATIONS FOR INDIVIDUAL EMPLOYEES FROM THE FUNDS CREATED BY 63 Ohio St. 954 (1988) IF PROVIDED BY CONTRACT?
BECAUSE IT APPEARS THAT THIS QUESTION MAY BE ANSWERED BY REFERENCE TO THE STATUTE INVOLVED AND PRIOR ATTORNEY GENERAL OPINIONS, IT IS NOT NECESSARY TO ISSUE A FORMAL OPINION OF THE ATTORNEY GENERAL. THAT DOES NOT MEAN, HOWEVER, THAT WE CANNOT ASSIST YOU. I BELIEVE YOU WILL FIND THIS INFORMAL OPINION DISPOSITIVE OF YOUR QUESTIONS.
SEVERAL ATTORNEY GENERAL OPINIONS HAVE BEEN ISSUED ON THE SUBJECT OF WHETHER THE STATE MAY HONOR CLAIMS FOR PAYMENT OF AN INDIVIDUAL EMPLOYEE'S MEMBERSHIP DUES. THESE CLAIMS HAVE CONSISTENTLY BEEN DETERMINED TO BE INVALID CLAIMS AGAINST THE STATE FOR WHICH REIMBURSEMENTS CANNOT BE MADE (A. G. OPINION NO. 63-247, A. G. OPINION NO. 79-38, A. G. OPINION NO. 79-324, A. G. OPINION NO. 80-59, A. G. OPINION NO. 80-60 AND A. G. OPINION NO. 80-261). THE BASIS OF THESE OPINIONS IS THAT IN EACH INSTANCE, THERE WAS NO STATUTORY AUTHORITY FOR THE DISBURSEMENT OF FUNDS FOR SUCH EXPENDITURES. THE STATUTES OF THE BOARD OF MEDICOLEGAL INVESTIGATIONS, LIKEWISE, CONTAIN NO PROVISION FOR THE PAYMENT OF AN INDIVIDUAL EMPLOYEE'S MEMBERSHIP DUES.
IT IS THEREFORE THE OPINION OF THE UNDERSIGNED ASSISTANT ATTORNEY GENERAL THAT FUNDS APPROPRIATED BY THE LEGISLATURE MAY NOT BE USED FOR THE PAYMENT OF INDIVIDUAL MEMBERSHIP DUES. HOWEVER, 63 Ohio St. 954(A) (1988) PROVIDES THAT THE BOARD OF MEDICOLEGAL INVESTIGATIONS IS AUTHORIZED TO ACCEPT GRANTS, GIFTS, FEES OR FUNDS FROM PERSONS, ASSOCIATIONS, CORPORATIONS, OR FOUNDATIONS FOR ANY PURPOSE AUTHORIZED BY THE BOARD. AS THESE FUNDS ARE NOT STATE FUNDS AND AS THEY MAY BE USED FOR ANY PURPOSE AUTHORIZED BY THE BOARD, IT WOULD FOLLOW THAT THESE PRIVATE FUNDS MAY BE USED TO PAY INDIVIDUAL MEMBERSHIP FEES IF SO AUTHORIZED BY THE BOARD.
(SANDRA D. HOWARD)